ACCEPTED
                                                                                                 03-15-00109-CR
                                                                                                         7173739
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            9/30/2015 4:12:50 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                  NO. 03-15-00109-CR

                                                                           FILED IN
CHELSEA PODOWSKI                             §          IN THE THIRD
                                                                   3rdCOURT
                                                                      COURT OF APPEALS
                                                                     AUSTIN, TEXAS
v.                                           §          OF APPEALS9/30/2015 4:12:50 PM
                                                                    JEFFREY D. KYLE
THE STATE OF TEXAS                           §          AUSTIN, TEXAS Clerk


APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE REPLY TO APEELLEE’S
                               BRIEF

      COMES NOW Chelsea Podowski, Appellant in the above-styled and numbered

cause, by and through his undersigned counsel, and respectfully moves this Court to

extend the time to file Appellant’s brief. In support thereof, and pursuant to TEX. R. APP.

PROC. 10.5(b), Appellant would show as follows:

      (A) Appellant’s Reply to Appellee’s Brief is due on September 30, 2015;

      (B) Appellant seeks a 20 day extension;

      (C) Undersigned counsel has not had adequate time to review the record, research

          the law, and write a reply in this case.

      (D) No previous extensions have been requested.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be GRANTED.
                                                   Respectfully submitted,




                                                   /s/ James Gill___________
                                                   JAMES GILL
                                                   1201 Rio Grande Street, Ste. 200
                                                   Austin, Texas 78701
                                                   (512) 448-4560
                                                   (512) 308-6780 (Fax)
                                                   jgill@austin-criminallawyer.com
                                                   State Bar No. 24043692
                                                   ATTORNEY FOR APPELLANT



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s First Motion

to Extend Time to File Reply Brief was served on the Travis County District Attorney, P.O.

Box   1748,    Austin,   Texas,    78767,     by    mail   and    electronic   transmission

(AppellateTCDA@co.travis.tx.us) and the Court of Appeals, on this the 30th day of

September, 2015.


                                                   /s/ James Gill______________
                                                   JAMES GILL




                                             2